UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7790



ANDERSON L. TERRY; SHAWN KNOTT; KISHA KNOTT,

                                             Plaintiffs - Appellants,

          versus


VANCE COUNTY, NORTH CAROLINA; DONNIE D. BYRD;
THOMAS BREEDLOVE; CHARLES HAWLEY; MARTY HALL;
DREW, Doctor; DIANE VARNADORE; LIEUTENANT
BAINES; LIEUTENANT MORRIS; LIEUTENANT FULLER;
SERGEANT JEFFERY; SERGEANT GRACE; SERGEANT
HOWARD; SERGEANT MAYS; SERGEANT HICKS; OFFICER
KEARNEY; OFFICER TERRY; OFFICER SCOTT; OFFICER
PERRY; OFFICER FIELD; OFFICER HARRIS; OFFICER
JAMES; OFFICER HART; OFFICER CRUMP; OFFICER
DAVIS; OFFICER MITCHELL; OFFICER DIANE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-655-5-CT-BR)


Submitted:   July 22, 1997                 Decided:   October 28, 1997


Before HALL and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Anderson L. Terry, Shawn Knott, Kisha Knott, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anderson L. Terry and his children, Shawn and Kisha Knott,

appeal the district court's order denying relief on their 42 U.S.C.

§ 1983 (1994) complaint.   We have reviewed the record and the dis-
trict court's opinion and find no reversible error.   Accordingly,

we affirm substantially on the reasoning of the district court.

Terry v. Vance County, No. CA-96-655-5-CT-BR (E.D.N.C. Nov. 6,
1996). To the extent that the appellants' claims may not have been

malicious within the meaning of 28 U.S.C.A. § 1915(e)(2)(B)(i)

(West Supp. 1997), we find them subject to dismissal as frivolous
under the same statute. We deny Terry's motion to consolidate this

appeal with Terry v. Stewart, No. 96-7567, and his motion to vacate
and remand to a different judge.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.



                                                          AFFIRMED




                                 2